      Case: 1:19-cv-01427 Document #: 1 Filed: 02/27/19 Page 1 of 9 PageID #:1



                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION


 CELESTE M. MCCLAIN,
                                                          CASE NO.: 1:19-cv-01427
                     Plaintiff,
                                                          JUDGE:
         -v-

 MRS BPO, L.L.C.,                                         COMPLAINT
                                                          JURY TRIAL DEMANDED
                     Defendant.


      Plaintiff, Celeste M. McClain, for her complaint against MRS BPO, L.L.C.,

(“Defendant”), states as follows:

                                     NATURE OF THE ACTION

       1.      Plaintiff brings this action seeking damages pursuant to the Fair Debt Collection

Practices Act, 15 U.S.C. §§ 1692 et seq. (“FDCPA”), and the Illinois Consumer Fraud and

Deceptive Business Practices Act, 815 ILCS 505/10a (“ICFA”), for Defendant’s unlawful

collection practices as more fully described in this complaint.

                                    JURISDICTION AND VENUE

       2.      This action arises under and is brought pursuant to the FDCPA. Subject matter

jurisdiction is therefore conferred upon this Court by 15 U.S.C § 1692k and 28 U.S.C. §§ 1331,

1337, as the action arises under the laws of the United States. Supplemental jurisdiction exists for

the state law claim pursuant to 28 U.S.C. § 1367.

       3.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 as Defendant transacts

business in the Northern District of Illinois and the events and/or omissions giving rise to the

claims made in this complaint occurred within the Northern District of Illinois.


                                                 1
       Case: 1:19-cv-01427 Document #: 1 Filed: 02/27/19 Page 2 of 9 PageID #:2



                                              PARTIES

       4.      Plaintiff, Celeste M. McClain (“Ms. McClain”), is a natural adult person

residing in Schaumburg, Illinois, which lies within the Northern District of Illinois.

       5.      Ms. McClain is a “consumer” as defined by § 1692a(3) of the FDCPA.

       6.      Ms. McClain is a “person” as that term is defined and/or used within the ICFA.

       7.      Defendant, MRS BPO, L.L.C., is a New Jersey limited liability company in the

business of collecting consumer debts on behalf of others within the State of Illinois and

throughout the United States. As such, Defendant regularly uses the mail and/or telephone to

collect, or attempt to collect, delinquent consumer accounts.

       8.      In its communications to consumers, Defendant identifies itself as a “debt collector.”

       9.      Defendant is a “debt collector” as defined by § 1692a(6) of the FDCPA.

      10.      Defendant is a “person” as that term is defined and/or used within the ICFA.

      11.      Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and/or insurers at all

times relevant to this action.

                                 FACTS SUPPORTING CAUSES OF ACTION

      12.      As Ms. McClain was checking her credit, she noticed an entry bearing Defendant’s

name that was reporting in a collection status. Relevant pages from Ms. McClain’s Experian credit

report, dated August 28, 2018, are attached to this complaint as Exhibit A.

      13.      Ms. McClain also noticed that Defendant had updated its reporting of the collection

account appearing in her credit report as recently as July 25, 2018. See Exhibit A.

      14.      Ms. McClain did not recognize this account as belonging to her.




                                                  2
       Case: 1:19-cv-01427 Document #: 1 Filed: 02/27/19 Page 3 of 9 PageID #:3



       15.      On or around August 28, 2018, Ms. McClain contacted Defendant via phone to

ascertain more information about the entry appearing in her credit report and the debt Defendant

was attempting to collect from her (the “Phone Call”).

       16.      During the Phone Call, Ms. McClain spoke with a Ms. Smith, a representative for

Defendant, who identified Defendant as a debt collector attempting to collect upon a debt.

       17.      During the Phone Call, Defendant’s agent represented to Ms. McClain that she

owed Defendant a balance of $242.27 in connection with a debt Ms. McClain allegedly incurred

to U. S. Cellular on or about January 25, 2012 (the “Subject Debt”).

       18.      Defendant’s agent attempted to collect payment of the Subject Debt from Ms.

McClain during the Phone Call.

       19.      The applicable statute of limitations for the Subject Debt states, in relevant part:

                “Except as provided in Section 2-725 of the ‘Uniform Commercial Code’,
                approved July 31, 1961, as amended, and Section 11-13 of ‘The Illinois
                Public Aid Code’, approved April 11, 1967, as amended, actions on
                unwritten contracts, expressed or implied . . . shall be commenced within 5
                years next after the cause of action accrued.” See 735 ILCS § 5/13-205.

       20.      Thus, given the applicable five (5) year statute of limitations and the fact that the

Subject Debt fell was into delinquency on or about January 25, 2012, as of August 28, 2018, the

date of the Phone Call, the Subject Debt was a time-barred debt, i.e., it fell outside the applicable

statute of limitations.

       21.      Despite the time-barred status of the Subject Debt, at no point during the Phone

Call did Defendant’s agent disclose or explain to Ms. McClain that the Subject Debt was time-

barred or that Defendant could not sue Ms. McClain to collect it.

       22.      Despite the time-barred status of the Subject Debt, at no point during the Phone

Call did Defendant’s agent disclose or explain to Ms. McClain that by paying, or just agreeing to



                                                  3
       Case: 1:19-cv-01427 Document #: 1 Filed: 02/27/19 Page 4 of 9 PageID #:4



pay, any portion of the Subject Debt, or merely acknowledging the Subject Debt as valid, it could

have the effect of resetting the applicable statute of limitations as to the Subject Debt, potentially

subjecting Ms. McClain to further legal liability.

      23.      After a reasonable time to conduct discovery, Ms. McClain believes she can prove

that all actions taken by Defendant as described in this complaint were taken willfully and/or with

knowledge that its actions were taken in violation of the law.

                                             DAMAGES

      24.      In conjunction with Defendant’s July 25, 2018 adverse credit reporting concerning

the Subject Debt, Ms. McClain was misled by the Phone Call.

      25.      Ms. McClain justifiably fears that, absent this Court’s intervention, Defendant will

continue to attempt to collect payment from her using abusive, deceptive and unlawful means, and

ultimately cause her unwarranted economic harm.

      26.      Due to Defendant’s conduct, Ms. McClain was forced to hire counsel and her

damages therefore include reasonable attorneys’ fees incurred in prosecuting this action.

      27.      After a reasonable time to conduct discovery, Ms. McClain believes she can prove

that all actions taken by Defendant as described in this complaint were taken willfully and/or with

knowledge that its actions were taken in violation of the law.

      28.      Due to Defendant’s conduct, Ms. McClain is entitled to statutory damages, punitive

damages and all other appropriate measures to punish and deter Defendant and other debt

collection agencies from engaging in the unlawful collection practices described herein.




                                                  4
      Case: 1:19-cv-01427 Document #: 1 Filed: 02/27/19 Page 5 of 9 PageID #:5



                                    GROUNDS FOR RELIEF

                                         COUNT I
                  VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                          15 U.S.C. §§ 1692e, e(2)(A), e(10) and f

       29.     All prior paragraphs are incorporated into this count by reference.

       30.     The FDCPA states, in relevant part:

                    “A debt collector may not use any false, deceptive, or misleading
                   representation or means in connection with the collection of any debt.
                   Without limiting the general application of the foregoing, the following
                   conduct is a violation of this section: (2) The false representation of --
                   (A) the character, amount, or legal status of any debt; (10) The use of
                   any false representation or deceptive means to collect or attempt to
                   collect any debt or to obtain information concerning a consumer.” 15
                   U.S.C. §§ 1692e, e(2)(A) and e(10).

                   “A debt collector may not use unfair or unconscionable means to collect
                   or attempt to collect any debt.” 15 U.S.C. § 1692f.

       31.     Defendant violated 15 U.S.C. §§ 1692e, e(2)(A), e(10), and f during the Phone Call,

in conjunction with its July 25, 2018 adverse credit reporting, by attempting to collect the Subject

Debt after omitting the disclosure of information to Plaintiff regarding the Subject Debt’s time-

barred status and the potential legal consequences of Plaintiff paying, or agreeing to pay, upon the

subject time-barred debt.

       32.     Defendant knew, or should have known, that the Subject Debt was time-barred, yet

failed to provide complete and/or accurate disclosure of same to Plaintiff.

       33.      Such representations and/or omissions served only to confuse and intimidate

Plaintiff in the hopes that she waived her rights and affirmative defenses under the law. Plaintiff

was unable to adequately determine the character and legal status of the Subject Debt based upon

Defendant’s representations and/or omissions, and was unable to adequately determine the

potential legal consequences of making, or arranging to make, a payment on the Subject Debt.



                                                 5
       Case: 1:19-cv-01427 Document #: 1 Filed: 02/27/19 Page 6 of 9 PageID #:6



       34.     As an experienced debt collector, Defendant knows that its representations to

consumers concerning the legal status of an alleged debt owed, and the consumer’s rights under

the FDCPA and/or the applicable statute of limitations, are required to be truthful, complete and

accurate, and disclosed without any intent to mislead or deceive.

       35.     As Plaintiff had no prior contractual relationship or dealings with Defendant,

Plaintiff was justifiably confused and skeptical of the representations and/or omissions regarding

the legal status of the Subject Debt, as well as Defendant’s ability to legally collect upon it.

       36.     As set forth in paragraphs 24 through 28 above, Plaintiff has been harmed and has

suffered damages as a result of Defendant’s unlawful collection practices as described herein.

                                       COUNT II
   VIOLATIONS OF THE ILLINOIS CONSUMER FRAUD AND DECEPTIVE BUSINESS PRACTICES ACT
                                    815 ILCS 505/2

       37.     All prior paragraphs are incorporated into this count by reference.

       38.     Defendant’s collection activity in connection with the Subject Debt constitutes

“conduct of any trade or commerce” as that phrase is defined and/or used within the ICFA.

       39.     The ICFA states, in relevant part:

                     “Unfair methods of competition and unfair or deceptive acts
                     or practices, including but not limited to the use or
                     employment of any deception, fraud, false pretense, false
                     promise, misrepresentation or the concealment, suppression or
                     omission of any material fact, with intent that others rely upon
                     the concealment, suppression or omission of such material fact
                     . . . in the conduct of any trade or commerce are hereby
                     declared unlawful whether any person has in fact been misled,
                     deceived or damaged thereby.” 815 ILCS 505/2.

                     “Any person who suffers actual damage as a result of a
                     violation of this Act committed by any other person may bring
                     an action against such person. The court, in its discretion may
                     award actual economic damages or any other relief which the
                     court deems proper.” 815 ILCS 505/10a.


                                                  6
       Case: 1:19-cv-01427 Document #: 1 Filed: 02/27/19 Page 7 of 9 PageID #:7



        40.    Defendant violated the ICFA, namely 815 ILCS 505/2, by engaging in unfair,

abusive, and deceptive conduct in its transactions with Plaintiff by, inter alia: (i) attempting to

collect the Subject Debt after omitting the disclosure of information to Plaintiff regarding the

Subject Debt’s time-barred status, namely, that Defendant could no longer sue Plaintiff to collect

the Subject Debt; (ii) attempting to collect the Subject Debt after omitting the disclosure of

information to Plaintiff regarding the potential legal consequences of Plaintiff paying, or agreeing

to pay, upon the Subject Debt; and (iii) creating the false impression that Defendant could still sue

Plaintiff to collect the Subject Debt.

        41.    Defendant knew, or should have known, that the Subject Debt was time-barred, yet

failed to provide complete and/or accurate disclosure of same to Plaintiff.

        42.    Defendant intended that Plaintiff rely on its misrepresentations and/or omissions in

order to procure immediate payment of the Subject Debt and/or prevent Plaintiff from exercising

her rights.

        43.    As set forth in paragraphs 24 through 28, above, Plaintiff has been harmed and has

suffered damages as a result of Defendant’s unlawful collection practices as described in this

complaint.

        44.    As such, Plaintiff is entitled to relief pursuant to 815 ILCS 505/10a.

        45.    Defendant’s actions as set forth in this complaint were malicious, willful and/or

undertaken with such reckless disregard of Plaintiff’s rights that malice may be inferred, subjecting

Defendant to liability for punitive damages under the ICFA in such an amount to be proved at trial.




                                                 7
      Case: 1:19-cv-01427 Document #: 1 Filed: 02/27/19 Page 8 of 9 PageID #:8



                                     PRAYER FOR RELIEF

    WHEREFORE, Plaintiff, Celeste M. McClain, respectfully requests that this Court

enter judgment in her favor as follows:

       A. Awarding Plaintiff actual damages, in such amounts as determined by the jury, as
          provided under 15 U.S.C. § 1692k and 815 ILCS 505/10a;

       B. Awarding Plaintiff statutory damages in the amount of $1,000.00, as provided under
          15 U.S.C. § 1692k(a)(2)(A);

       C. Awarding Plaintiff punitive damages, in such an amount as determined by the jury, as
          provided under 815 ILCS 505/10a;

       D. Awarding Plaintiff the costs of this action and reasonable attorneys’ fees, as provided
          under 15 U.S.C. § 1692k(a)(3) and 815 ILCS 505/10a; and

       E.   Awarding Plaintiff such other and further relief as may be just and proper.


DATED this 27th day of February, 2019.                Respectfully Submitted,

                                                        /s/ H. Joshua Chaet
                                                      H. Joshua Chaet #6206717
                                                      David S. Klain #0066305
                                                      CONSUMER LAW PARTNERS, LLC
                                                      333 N. Michigan Ave., Suite 1300
                                                      Chicago, Illinois 60601
                                                      (267) 422-1000 (phone)
                                                      (267) 422-2000 (fax)
                                                      josh.c@consumerlawpartners.com

                                                      Counsel for Plaintiff




                                          JURY DEMAND

    Pursuant to FED. R. CIV. P. 38(b), Plaintiff demands a trial to a jury on all issues of fact.

                                                      /s/ H. Joshua Chaet
                                                     H. Joshua Chaet #6206717
                                                     CONSUMER LAW PARTNERS, LLC


                                                 8
      Case: 1:19-cv-01427 Document #: 1 Filed: 02/27/19 Page 9 of 9 PageID #:9



                  VERIFICATION OF COMPLAINT AND CERTIFICATION

STATE OF ILLINOIS                      )
                                       ) ss
COUNTY OF COOK                         )

Pursuant to 28 U.S.C. § 1746, Plaintiff, Celeste M. McClain, having first been duly sworn and upon
oath, verifies, certifies, and declares as follows:

   1. I am the Plaintiff in this civil proceeding.

   2. I have read the above-entitled Complaint prepared by my attorneys and I believe that all of
   the facts contained in it are true, to the best of my knowledge, information and belief formed after
   reasonable inquiry.

   3. I believe that this Complaint is well grounded in fact and warranted by existing law or by a
   good faith argument for the extension, modification, or reversal of existing law.

   4. I believe that this Complaint is not interposed for any improper purpose, such as to harass
   Defendant, cause unnecessary delay to Defendant, or create a needless increase in the cost of
   litigation to Defendant.

   5. I have filed this Complaint in good faith and solely for the purposes set forth in it.


   I declare under penalty of perjury that the foregoing is true and correct.

                           2/27/2019
       Executed on ________________________



               __________________ _______________________
                                 Signature




                                                     9
